 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 1 of 11 PageID# 149




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


ALEXIS B.,

              Plaintiff,

v.                                                         Civil Action No. 3:19cv822

ANDREW M. SAUL.
Commissioner of
Social Security Administration

              Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Alexis B. challenges the decision of the Commissioner of the Social Security

Administration (the "Commissioner") finding that she did not suffer from a qualifying disability

and therefore denying her claims for Supplemental Security Income. This matter comes before

the Court on the Report and Recommendation ('"R&R") prepared by the Honorable Elizabeth W.

Hanes, United States Magistrate Judge, (ECF No. 16), addressing the Parties' cross-motions for

summary judgment, (Pl.'s Mot. Summ. J., ECF No. 12; Def.'s Mot. Summ. J., ECF No. 14). The

Magistrate Judge recommends that this Court deny Plaintiff's Motion for Summary Judgment,

grant the Commissioner's Motion for Summary Judgment, and uphold the final decision of the

Commissioner. Plantiff objects to the R&R ("Objection"). (Pl. ·s Obj. R&R, ECF No. 17.) The

Commissioner responded in opposition to Plaintiffs Objection, (Def.'s Resp., ECF No. 18), and
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 2 of 11 PageID# 150




Plaintiff replied. (Reply. ECF No. 19.) The Court exercises jurisdiction pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). 1

       For the reasons articulated below, the Court will overrule Plaintiffs Objection and adopt

the R&R. Accordingly, the Court will deny Plaintiffs Motion for Summary Judgment, grant the

Commissioner's Motion for Summary Judgment, and affirm the Commissioner's decision.

       The instant case involves Plaintiffs claim for Social Security Disability Benefits under

the Social Security Act. On October 3I,2018, an Administrative Law Judge ("ALJ'') issued a

written opinion finding that Plaintiff did not qualify for disability benefits. (R. 15-27.) Relevant

to this appeal. the ALJ explained that although Plaintiff suffers from lymphedema, major

depressive disorder, and an anxiety disorder, which constitute severe impairments, (Id. 17), the

severity of her impairments ..considered singly and in combination, do not meet or medically

equal the criteria of listings, .. meaning she did not qualify as disabled at Step 3 of his review. 2

(Id. 19.) Because Plaintiffs impairments did not "meet the criteria of a listed impairment," nor

did she show "significant indicia that any impairment or combination thereof medically equals

the severity of a listed impairment," the ALJ did not obtain "expert testimony on the matter.''

(Id. 18.) After the Appeals Council denied Plaintiff's administrative appeal, she sought review

in this Court.



        1
         Section 405(g) provides in relevant part. ''[ a]ny individual, after any final decision of
the Commissioner of Social Security made after a hearing to which he [or she] was a party ...
may obtain a review of such decision by a civil action ... in [a] district court." 42 U.S.C.
§ 405(g). Section 1383(c)(3) confirms that ·'[t]he final determination of the Commissioner after
... a hearing ... shall be subject to judicial review as provided in section 405(g)." 42 U.S.C.
§ 1383(c)(3).

        2
         The ALJ explained that while Plaintiff "does use a wheelchair at times, ... which
indicates an inability to ambulate effectively," she did not show "major joint dysfunction
characterized by gross anatomical deformity and chronic joint pain and stiffness with signs of
limitation of motion or other abnormal motion of the affected joints." (Id. 18.)

                                                   2
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 3 of 11 PageID# 151




       In the Objection. Plaintiff asserts that the Magistrate Judge applied the wrong standard

when determining that Plaintiff "failed to show that her Lymphedema produces the same clinical

findings underlying Listings which [Plaintiftl contended were 'the most analogous."' (Pl.' s Obj.

2, ECF No. 17.) Because the regulation requires only that Plaintiffs Lymphedema findings "are

at least of equal medical significance to those of a listed impairment," Plaintiff maintains that the

ALJ and the Magistrate Judge did not apply the appropriate standard of law. (Id 3.) Plaintiff

further contends that the ALJ ..abused his discretion in failing to call for the services of a

Medical Expert'· to provide input at the administrative hearing stage. (Id. 4.) Plaintiff asks this

Court to reject the R&R and remand this matter "to the Commissioner for the full and fair

development of the record." (Id 5.)

                                  I. ST AND ARD OF REVIEW

            A. Appellate Standard of Review

       This Court reviews de nova any part of the magistrate judge's R&R to which a party has

properly objected. 28 U.S.C. § 636(b)(l)(C); 3 Fed. R. Civ. P. 72(b)(3). 4 In doing so, "[t]he

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions." Fed. R. Civ.

P. 72(b)(3).

       Judicial review of a final decision regarding disability benefits requires that this Court

"uphold the factual findings of the [ALJ] if they are supported by substantial evidence and were



        3
         The subsection provides: "The magistrate judge shall file his [or her] proposed findings
and recommendations under subparagraph (B) with the court and a copy shall forthwith be
mailed to all parties." 28 U.S.C. § 636(b)(l)(C).
        4
         The rule provides that, in resolving objections, .. [t]he district judge must determine de
nova any part of the magistrate judge's disposition that has been properly objected to." Fed. R.
Civ. P. 72(b)(3).

                                                   3
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 4 of 11 PageID# 152




reached through application of the correct legal standard." Hancock v. Astrue, 667 F.3d 470,472

(4th Cir. 2012) (quoting Johnson v. Barnhart. 434 F.3d 650,653 (4th Cir. 2005)). "Substantial

evidence is 'such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion."' Brown v. Comm 'r Soc. Sec. Adm in., 873 F.3d 251, 267 (4th Cir. 2017) (quoting

i\tlastro v. AP.fel, 270 F.3d 171, 176 (4th Cir. 2001)). Substantial evidence requires "more than a

mere scintilla of evidence but less than a preponderance." Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (quoting Hancock, 667 F.3d at 472).

       If substantial evidence does not support the ALJ' s decision, or if the ALJ has made an

error of law, the Court must reverse the decision. Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.

1987). "In reviewing for substantial evidence, [the court should not] undertake to re-weigh

conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner]." A1astro. 270 F.3d at 176 (quoting Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996), superseded by regulation on other grounds, 20 C.F.R. § 4 l 6.927(d)(2)).

                   B. Determining Eligibility for Benefits

       Because this case involves a decision determining eligibility for benefits, the Court

reviews "whether the ALJ' s finding ... was reached based upon the correct application of the

relevant law." Craig, 76 F.3d at 589 (citing C<~ffman, 829 F.2d at 517). The "[d]etermination of

eligibility for social security benefits involves a five-step inquiry.'' Walls v. Barnhart, 296 F.3d

287,290 (4th Cir. 2002); see 20 C.F.R. §§ 416.920(a)(4), 404.1520.

       In step one, the "ALJ asks ... whether the claimant has been working; at step two,

whether the claimant's medical impairments meet the regulations· severity and duration

requirements.'' Mascio v. Colvin, 780 F .3d 632, 634 (4th Cir. 2015). The second step of the five-

step sequential analysis requires that the factfinder decide whether the claimant suffers from a



                                                  4
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 5 of 11 PageID# 153




..severe" impairment, irrespective of age, education, and work experience. 20 C.F .R.

§§ 404.1520(c) & 416.920(c). The Commissioner has issued regulations that define the scope of

the term ..severe impairment":

       If you do not have any impairment or combination of impairments which
       significantly limits your physical or mental ability to do basic work activities, we
       will find that you do not have a severe impairment and are, therefore, not disabled.

20 C.F.R. §§ 404.1520(c) & 416.920(c). If the claimant does not have a severe impairment

under this definition, the ALJ typically will deny the claim without proceeding through the

remainder of the sequential analysis. See 20 C.F.R. § 404.1520(a)(4)(ii).

       At step three, which Plaintiff challenges here, the ALJ must decide whether the medical

impairment meets or equal an impairment listed in the regulations. Mascio, 780 F.3d at 634.

··Satisfying step 3 warrants an automatic finding of disability, and relieves the decision maker

from proceeding to steps 4 ands:· Pallerson v. Comm·,. o/Soc. Sec. Admin., 846 F.3d 656, 659

(4th Cir. 2017) (citing 20 C.F.R. § 404.1520(d)).

       "If the claimant satisfies steps 1 and 2, but not step 3, then the decision maker must

determine the claimant's residual functional capacity, that is, an evaluation of [his or] her ability

to perform work despite [his or] her limitations ('RFC assessment")." Id. (citing 20 C.F.R.

§ 404.1520(e)). "A Social Security claimant's RFC represents the most [she] can still do despite

[her] limitations." Dowling v. Comm·,. ofSoc. Sec. Admin., No. 19-2141, 2021 WL 203371, at

*6 (4th Cir. Jan. 21, 2021 ). "The Administration has specified the manner in which an ALJ

should assess a claimant's RFC." Thomas v. Berryhill, 916 F.3d 307,311 (4th Cir. 2019), as

amended (Feb. 22, 2019). A claimant's RFC assessment considers his or her capacity to perform

sustained physical and mental activities on a regular and continuous basis, in spite of his or her

limitations. See SSR 96-Sp (policy interpretation for assessing RFC). "[E]very conclusion



                                                  5
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 6 of 11 PageID# 154




reached by an ALJ when evaluating a claimanrs RFC must be accompanied by ··a narrative

discussion describing ... the evidence that supports it:· Dowling, 2021 WL 2033 71, at *6.

       After conducting the RFC assessment. the ALJ proceeds to step four and considers

whether the claimant could continue performing the work that he or she did in the past; if not, the

ALJ moves on to step five. See Pauerson. 846 F.3d at 659; see also 20 C.F.R.

§ 404. I 520(a)( 4 )(iv) (noting step four considers --past relevant work'') ...At step five, the ALJ

determines whether the claimant-given [his or] her RFC, [his or] her age, [his or] her education,

and [his or] her prior work experience-can do any other \vork that 'exists in significant numbers

in the national economy.'"' Thomas. 916 F.3d at 310 (quoting 20 C.F.R. § 416.960(c)(2)).

        If. at any step of the analysis, the ALJ determines that the claimant is not disabled, the

inquiry must stop and the ALJ must deny the claim. 20 C.F.R. § 404.1520(a)( 4 ). "·For the first

four steps, the burden lies with the claimant: at step five. it shifts to the Commissioner."

Thomas, 916 F.3d at 310.

        This appeal focuses on Step 3, the listed impairments step or ''Listings.'' The Social

Security Administration has promulgated regulations containing .. listings of physical and mental

impairments which, if met, are conclusive on the issue of disability." 5 McNunis v. Califano, 605



        5
         Beyond those regulations that promulgate the Listings, another relevant Social Security
regulation addressing impairments, but which only, unlike this case, applies to claims filed after
March 27, 2017, states:

        If you have an impairment(s) that is not described in the Listing of Impairments in
        appendix 1 of subpart P of part 404 of this chapter, we will compare your findings
        with those for closely analogous listed impairments. If the findings related to your
        impairment(s) are at least of equal medical significance to those of a listed
        impairment, we will find that your impairment(s) is medically equivalent to the
        analogous listing.

20 C.F.R. § 416.926(b)(2); see also 20 C.F.R. § 404.1526(b)(2) (regarding medical equivalence,
explaining that if an impairment ••is not described in appendix I, we will compare your findings

                                                   6
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 7 of 11 PageID# 155




F.2d 743, 744 (4th Cir. 1979). "A claimant is entitled to a conclusive presumption that he [or

she] is impaired if he [or she] can show that his [or her] condition meets or equals the listed

impairments:· Radford v. Colvin, 734 F .3d 288, 291 (4th Cir. 20 l 3) (internal quotation marks

and citation omitted). 6

                                          II. ANALYSIS

        In the Objection, Plaintiff objects to: ( 1) the ALJ' s determination at step three, claiming

that the ALJ erred when evaluating her Lymphedema; and, (2) the ALJ's decision not to obtain

input from a Medical Expert. Accordingly. this Court will limit its analysis to those issues. See

United States v. George, 971 F.2d 1113, 1117 (4th Cir. 1992) ('"[T]he court ... shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." (citation and quotation marks omitted)).

        The Court will overrule Plaintiffs first objection as to the ALJ's and Magistrate Judge·s

standard ofreview at Step 3. Longstanding caselaw based on then-applicable regulations directs

this Court to require a claimant to show that an impairment meets or equals a listed impairment

in Step 3, which she must do by demonstrating that her impairment meets all the specified

criteria in the relevant listing. See Sullivan v. Zebley, 493 U.S. 521. 530 ( 1990) (citation

omitted) ("An impairment that manifests only some of [the] criteria, no matter how severely,

does not qualify ... ) However. the claimant need not show that all the listed symptoms were



with those for closely analogous listed impairments. If the findings related to your
impairment(s) are at least of equal medical sign(ficance to those of a listed impairment, we will
find that your impairment(s) is medically equivalent to the analogous listing.") (emphasis added).
The applicable regulations often hinge on the date the Plaintiff files his or her disability claim.
        6
          If the claimant's impairments are not listed, the claimant may nevertheless qualify for
benefits if he or she shows that he or she cannot perform his past work, and cannot-in light of
his or her residual functional capacity, age. education, and work experience-perform other
work. Bowen v. City of New York. 476 U.S. 467,471 (1986).


                                                  7
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 8 of 11 PageID# 156




present at the same time. Jones v. BenJ 1hill. 681 F. App'x 252. 255 (4th Cir. 2017): see also

Radford, 734 F.3d at 294 ('"A claimant need not show that each symptom was present at

precisely the same time-i.e., simultaneously-in order to establish the chronic nature of his

condition. Nor need a claimant show that the symptoms were present in the claimant in

particularly close proximity.''). ··Instead, a claimant must show only that each of the listed

symptoms are documented in the record. and that the impairment is expected to last continuously

for at least 12 months." Id. at 255 (citations omitted). When reviewing impairments and

Listings at Step 3, "[t]he critical durational inquiry for purposes of awarding benefits is whether

the impairment has lasted or is expected to last ·fora continuous period of at least 12 months.···

Racff'ord, 734 F.3d at 293 (quoting 20 C.F.R. § 404.1509).

       The Court finds that the ALJ and the Magistrate Judge applied the correct standard when

reviewing Step 3. (See generally R&R 8-14.) As the R&R explains, Plaintiff did not produce

evidence of symptoms showing that her lymphedema causes "an incompetent venous system."

(R&R 9), or that her lymphedema affects her venous system. The R&R also notes that the ALJ

considered that Plaintiff had an inability to ambulate effectively, but she did not suffer

anatomical deformity or chronic joint pain or other continuous impairments. 7 (See also R. 18-




       7
         The ALJ also made credibility findings consistent with the applicable regulations when
assessing Plaintiffs RFC. (See R. 21-24.) For instance, the ALJ found that three of Plaintiffs
mother's coworkers corroborated Plaintiffs testimony regarding her functioning (R. 21), while
recognizing that the coworkers had only two or three interactions with Plaintiff when compared
to the more frequent observations of her health care providers. (R. 23.) The R&R likewise
observes that the ALJ made credibility findings consistent with the applicable regulations,
noting, for example, the ALJ's decision to exclude leg elevation from Plaintiffs RFC
determination:

       The ALJ considered Plaintiffs testimony that she elevates her legs for multiple
       hours during the day, but ultimately did not assign it controlling weight because it


                                                  8
 Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 9 of 11 PageID# 157




19.) Thus, the ALJ properly conducted his medical equivalence analysis and substantial

evidence supports his findings, and the R&R applies to appropriate standard of review.

       The Court will overrule Plaintiff's second objection concerning the ALJ's decision to

decline medical expert input. A medical advisor or expert serves as a neutral party who renders

expert opinion based solely on medical records and evidence. See Richardson v. Perales, 402

U.S. 389,408 (1971). Regulations direct an ALJ to utilize a medical advisor when the record

does not make clear whether a claimant's impairments are equivalent in severity to impairments

in the Listings or the onset date of disability for slowly progressive impairments. Puckett v.

Barnhart, No. 1:0lcv584, 2003 WL 1831066, at *10 (E.D. Tex. Feb. 5, 2003). Relevant here, an

ALJ must seek the opinion of a medical advisor when: ( 1) the ALJ concludes that the claimant

does not meet the specific criteria outlined in the Listings but reasonably believes claimant's

impairments may be judged equivalent; or, (2) if an ALJ receives additional medical evidence

that he or she believes may change the ''State agency medical or psychological consultant's

finding that the impairment(s) is not equivalent in severity to any impairments in the Listings."

SSR 96-6p, 61 F.R. 34466, 34468 (July 2, l 996). 8



       was not consistent with Plaintiffs medical treatment plans, which never included
       leg elevation as a prescribed treatment.

(R&R 17-18.)
       8
         On November 17, 2016, Plaintiff filed her claim. (R. 118.) At that time, Social
Security Ruling ("'SSR") 96-6p directed that "the ALJ should obtain an updated medical opinion
from a medical expert [w]hen additional medical evidence is received that in the opinion of the
administrative law judge ... may change the State agency medical or psychological consultant's
finding that the impairment(s) is not equivalent in severity to any impairment in the Listing of
Impairments." SSR 96-6p.
        On March 17, 2017, regulatory changes rescinded SSR 96-6p with respect to claims filed
on or after March 27, 2017. See SSR 17-2p, Rescission of SSR 96-2p, 96-5p, and 06-3p, 82 F.R.
15263 (Mar. 27, 2017); 20 C.F.R. § 404.1520c. Plaintiff cites in her Objection Social Security
Ruling 17-2p, which took effect after she filed her claim. (Obj. 4.)

                                                 9
Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 10 of 11 PageID# 158




       Here, the ALJ, after ··conducting a full review of the evidence;' found that none of

Plaintiffs ••impairments [met] the criteria of a listed impairment'· either singly or in combination

··sufficient to warrant expert testimony on the matter:' (R. 18.) Because the ALJ, after

reviewing the record. did not believe Plaintiffs severe impairments could be judged equivalent

to the Listings, the ALJ was not required to obtain testimony from a medical expert. 9 Further.

nothing in the record indicates that Plaintiffs evidence could have changed a State agency or



        Plaintiff filed her claim in 2016 and SSR l 7-2p should not be retroactively applied. But
even were the Court to consider SSR l 7-2p it would not alter the outcome here. SSR l 7-2p
states:

       At the hearings level of the administrative review process, administrative law
       judges (ALJ[s] ) ... determine whether an individuars impairment(s) meets or
       medically equals a listing at step 3 of the sequential evaluation process.

       If an adjudicator at the hearings ... level believes that the evidence does not
       reasonably support a finding that the individual's impairment(s) medically equals
       a listed impairment, we do not require the adjudicator to obtain [Medical Expert]
       ME evidence or medical support staff input prior to making a step 3 finding that
       the individual's impairment(s) does not medically equal a listed impairment.

SSR 17-2p; see also Jammer v. Commissioner, No. 18-10445, 2019 WL 1372171, at *7 (E.D.
Mich. Feb. 22,2019) ("Defendant is correct that under SSR l 7-2p, an ALJ may find that a
claimant does not medically equal a listed impairment without the support of a medical opinion.
. . ."). Considering either SSR 96-6p or SSR l 7-2p, the record reflects that the ALJ did not err
when electing not to consult a medical expert because the ALJ did not believe Plaintiffs
impairments medically equaled a listed impairment.
       9
          Although the R&R does not address expert testimony, the Court finds that such an
omission does not warrant rejecting it. The Court will not disturb the R&R or the ruling below
because, after conducting its own de novo review, this Court finds that the ALJ did not err in
making his determination at Step 3 without consulting a medical expert. Moreover, the burden at
Step 3 rests on Plaintiffs shoulders, and as previously detailed, she did not satisfy that burden.
        Relatedly, the Commissioner argues that Plaintiff did not properly raise the issue
concerning medical expert testimony, but the Court disagrees. Plaintiff's Motion for Summary
Judgment questions whether the ALJ erred when electing not to ··obtain the input of a medical
expert on the issue of equalization in medical severity." (Pl's. Mot. Summ. J. 3, ECF No. 13.)
Plaintiff requests that upon remand, "the Commissioner ... be required to obtain the input of a
Medical Expert," citing Social Security Rule 17-2p. (Id. 12.) This sufficiently preserves the
issue for appeal.

                                                 IO
Case 3:19-cv-00822-MHL Document 20 Filed 02/11/21 Page 11 of 11 PageID# 159




medical or psychological consultant's finding over the severity of Plaintiffs symptoms. The

R&R similarly observed that the AL.I did not err in conducting his medical equivalence analysis.

(R&R 14.) This does not offend the relevant regulations concern ing medical expert testimony,

nor does it amount to an abuse of discretion.

                                      Ill. CONCLUSION

       For the fo regoing reasons. the Court wil l ove1rnle the Objection and adopt the R&R.

       An appropriate Order shall issue.




Date:.2,J I ~ ;L I
Richmond. Virginia




                                                11
